DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bürger et al. (EP 3 018 452 A1).

Regarding claim 1, Bürger et al. discloses a contactless magnetic sensing system (element 1, Figure) comprising: magnetic sensors (elements 41-43, Figure) configured to detect magnetic fields in a three-axis direction; an extension line in the three-axis direction at an origin point at which the magnetic sensors are disposed; a rotating magnet (element 3, Figure) having a rotation axis (element 21, Figure) separated from the extension line; and a substrate in which the magnetic sensors are disposed (see Figure).
Regarding claim 3, Bürger et al. discloses a contactless magnetic sensing system, wherein the substrate comprises one or more electronic parts (element 44, Figure) and a connection line (i.e., inherent feature in order to supply the detected signals from the sensors to the evaluation device) connecting the one or more electronic parts (see Figure).
Regarding claim 4, Bürger et al. discloses a contactless magnetic sensing system, wherein the separation has a height difference according to a relative location between the substrate and the rotating magnet (see Figure).
Regarding claim 6, Bürger et al. discloses a contactless magnetic sensing system, wherein in the separation, the extension line and the rotation axis form a given angle (see Figure).
Regarding claim 7, Bürger et al. discloses a contactless magnetic sensing system, wherein the magnetic sensors convert, into an electric signal, data of a magnetic field generated by the rotating magnet (see par. [0024]).
Regarding claim 8, Bürger et al. discloses a contactless magnetic sensing system, wherein the rotation axis is a virtual structure for indicating a rotation of the rotating magnet (see Figure).
Regarding claim 9, Bürger et al. discloses a contactless magnetic sensing system, wherein the substrate comprises a control calculation unit (element 44, Figure) for calculating a change in the magnetic field detected by the magnetic sensors (see par. [0024]).

Claims 1, 2, 5, 7, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US 9,719,771).

Regarding claim 1, Ausserlechner discloses a contactless magnetic sensing system (see Fig. 14) comprising: magnetic sensors (i.e., Br′, Bpsi′ and Bz′ direction components actually detected by the magnetic field sensor 30 in corresponding blocks 82, 83, 84, Fig. 8) configured to detect magnetic fields in a three-axis direction (Br′, Bpsi′, Bz′); an extension line in the three-axis direction at an origin point at which the magnetic sensors are disposed; a rotating magnet (see Fig. 3) having a rotation axis separated from the extension line (see Fig. 1); and a substrate in which the magnetic sensors are disposed (see Fig. 9). 
Regarding claim 2, Ausserlechner discloses a contactless magnetic sensing system, wherein the substrate is an integrated circuit (see Fig. 9).
Regarding claim 5, Ausserlechner discloses a contactless magnetic sensing system, wherein the separation is disposed in parallel without a height difference between the substrate and the rotating magnet (see Fig. 3).
Regarding claim 7, Ausserlechner discloses a contactless magnetic sensing system, wherein the magnetic sensors convert, into an electric signal, data of a magnetic field generated by the rotating magnet (see Fig. 8).
Regarding claim 8, Ausserlechner discloses a contactless magnetic sensing system, wherein the rotation axis is a virtual structure for indicating a rotation of the rotating magnet (see Fig. 1).
Regarding claim 11, Ausserlechner discloses a contactless magnetic sensing method comprising: a step of rotating, by a rotating magnet, around a rotation axis; a sensing step of detecting magnetic fields in two axis directions of an origin point at which magnetic sensors are disposed; a step of extracting a parameter based on information detected in the sensing step; a step of converting the detected information based on the parameter; and a step of extracting a rotation angle based on the conversion (see col. 13, line 47 through col. 14, line 12).
Regarding claim 12, Ausserlechner discloses a contactless magnetic sensing method, further comprising an offset calculation step of checking a degree of interference attributable to an external magnetic field (see col. 13, line 47 through col. 14, line 12).
Regarding claim 13, Ausserlechner discloses a contactless magnetic sensing method, further comprising a step of incorporating, into the step of converting the detected information, a value extracted in the offset calculation step (see col. 13, line 47 through col. 14, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bürger et al. (EP 3 018 452 A1) in view of Ausserlechner (US 2019/0063955).

Regarding claim 2, even assuming arguendo, without conceding, that Bürger et al. does not disclose the substrate being an integrated circuit, Ausserlechner shows that this feature is well known in the art. Ausserlechner discloses a contactless magnetic sensing system, wherein the substrate is an integrated circuit (see par. [0032]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as improved integration, space optimization and miniaturization of the device.

Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US 9,719,771) in view of Ausserlechner (US 2019/0063955).

Regarding claims 3 and 9, Ausserlechner (‘771) discloses a contactless magnetic sensing system, comprising a control calculation unit (see col. 22, lines 3-13) for calculating a change in the magnetic field detected by the magnetic sensors (see col. 22, lines 3-13).
Even assuming arguendo, without conceding, that Ausserlechner (‘771) does not disclose the substrate comprising one or more electronic parts, Ausserlechner (‘955) shows that this feature is well known in the art. Ausserlechner (‘955) discloses a contactless magnetic sensing system (element 200, Fig. 2A), wherein the substrate comprises one or more electronic parts (element 225, Fig. 2A) and a connection line (i.e., inherent feature in order to supply the detected signals from the sensors to the controller) connecting the one or more electronic parts, wherein the substrate comprises a control calculation unit (element 225, Fig. 2A) for calculating a change in the magnetic field detected by the magnetic sensors (see par. [0032]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as improved integration, space optimization and miniaturization of the device.
Regarding claim 10, Ausserlechner (‘771) discloses a contactless magnetic sensing system, wherein the calculation comprises conversion by a determinant (see col. 13, line 47 through col. 14, line 12).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
8/8/2022